DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the metal is copper” is unclear. “[T]he metal” lacks antecedent basis.  It also appears the “metal” is referencing subject matter that is mutually exclusive to the claimed embodiment of claim 1, and thus the claim lacks correspondence with the disclosure (see MPEP 2173.03). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashe (US4089176) in view of Lloyd (US5994681).
	Regarding claim 1, Ashe teaches a thermal battery (Fig. 1) includes:(a) a heat sink material (graphite core 38) that remains solid across an operating temperature range of the battery, wherein the heat sink material includes graphite, and (b) a heat conductive material in the form of a gas (working fluid & Col. 2, lines 45-50) in heat transfer relationship with the heat sink material to receive thermal energy from the heat sink material to maintain the gas in a gas state and to transfer thermal energy for use in a downstream application (see use in 12 & 16), and (c) a housing (see housing including casing 34, legs 36 & insulation 40) that encloses the heat sink material and the heat conductive material and is formed to thermally insulate the heat sink and the heat conductive material and thereby minimise heat loss via the housing; and wherein the heat sink material is in the form of a block of material immersed in the heat conductive material.
Ashe does not appear to explicitly teach the heat conductive material having a melting point below that of the heat sink material so that in use the heat conductive material is fluid in the operating temperature range of the battery; and wherein the heat sink material and the heat conductive material are selected on the basis that the materials do not react chemically with each other.
Lloyd teaches the heat conductive material having a melting point below that of the heat sink material so that in use the heat conductive material is fluid in the operating temperature range of the battery; and wherein the heat sink material and the heat conductive material are selected on the basis that the materials do not react chemically with each other (“graphite” & “air, nitrogen” – Col. 15, lines 45-55), in order to provide a working fluid that is unreactive to graphite (Col. 15, lines 45-55).  It is noted the melting point of air or nitrogen is inherently lower than that of graphite.   
Regarding claim 7, Ashe teaches the limitations of claim 1, and Lloyd further teaches wherein the gas is Nitrogen (“air, nitrogen” – Col. 15, lines 45-55).
Regarding claim 8, Ashe teaches the limitations of claim 1, and Ashe further teaches the operating temperature range of the battery is between 600C and up to 2000C (“high temperature of several thousand degrees Fahrenheit, Col. 4, lines 15-20).   The recitations: “operating temperature range of the battery is between 600C and up to 2000C” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Ashe as modified teaches all of the structural limitations of the claims and is capable of operating in such a manner. 
Regarding claim 11, Ashe teaches the limitations of claim 1, and Ashe further teaches the heat sink material includes a void or a plurality of voids (70) containing the heat conductive material. 
Claims 19-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashe (US4089176) in view of Lloyd (US5994681) and in view of Bauer (WO2014057014). 
Regarding claim 19, Ashe is silent to wherein the thermal battery defined in claim 1 being in a modular plug- and-play unit that can be transported from a manufacturing site to an end-use site and installed and operated on site.
Bauer teaches the unit being in a modular plug- and-play unit that can be transported from a manufacturing site to an end-use site and installed and operated on site (“modular” - ¶[0015]), in order to provide the number of heat storage devices required, depending on the amount of heat to be stored (¶[0015]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashe to include the modular design of Bauer, in order to provide the number of heat storage devices required, depending on the amount of heat to be stored (¶[0015]).
The recitations: “that can be transported from a manufacturing site to an end-use site and installed and operated on site” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Ashe as modified teaches all of the structural limitations of the claim and is capable of operating in such a manner. 
Regarding claims 20, 22-23, and 25, Ashe does not teach a control system that is operable to control the operation of the thermal battery in a thermal storage mode, a thermal transfer mode, and in a standby mode in which there is not heat transfer to and no thermal transfer from the thermal battery; the control system is operable to change the operation of the thermal battery from one mode to another mode; the control system is responsive to information relating to a range of factors including, the availability and cost of energy from the energy source, the anticipated demand for electricity, and the availability and cost of other sources of electricity during the required demand time period; the control system includes sensors for monitoring directly or indirectly the temperature of the heat conductive material and/or the heat sink material and the control system includes a controller for processing sensed temperatures and operating the energy input or the energy output from the battery in response to the sensed temperatures.
	Bauer teaches a control system (¶[0021]) that is operable to control the operation of the thermal battery in a thermal storage mode (Fig. 1), a thermal transfer mode (Fig. 4), and in a standby mode (Fig. 3 ¶[0050] the heat storage segment 48 is not heated) in which there is not heat transfer to and no thermal transfer from the thermal battery; the control system is operable to change the operation of the thermal battery from one mode to another mode; the control system is responsive to information relating to a range of factors (¶[0021]); the control system includes sensors (sensors - ¶[0021]) for monitoring directly or indirectly the temperature of the heat conductive material and/or the heat sink material and the control system includes a controller (“controlled” - ¶[0021] & [0028], while no “controller” per se is identified, a controller is inherent, as the functions are done by some computational machine) for processing sensed temperatures and operating the energy input or the energy output from the battery in response to the sensed temperatures.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashe to include the control system of Bauer, in order to use and store heat more flexibly (¶[0007]). 
Lloyd further further teaches controlling responsive to information relating to a range of factors including, the availability and cost of energy from the energy source, the anticipated demand for electricity, and the availability and cost of other sources of electricity during the required demand time period (Col. 8, lines 10-20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashe to include the controls of Lloyd, in order to provide cheaper overall electricity costs (Col. 8, lines 10-20). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763